Opinión concurrente emitida por el
Juez Asociado Señor Fuster Berlingeri.
No cabe duda de que la Sec. 16-102A de la Ley de Vehí-culos y Tránsito de Puerto Rico, 9 L.P.R.A. sec. 1872a, cla-ramente dispone que el tribunal que imponga una pena a un infractor de esa disposición, viene obligado a dictar sen-tencia en la cual le fije también al infractor la cantidad que debe pagar a la parte perjudicada, en compensación por los daños que aquél le hubiere causado a la propiedad de ésta. *437Se trata de una medida de carácter mixto penal y civil. Pueblo v. Zayas Colón, 139 D.P.R. 119 (1995).
Ahora bien, la disposición en cuestión es claramente de alcance limitado. La propia Sec. 16-102A expresamente circunscribe el pago referido sólo: (1) a aquellos casos en que el infractor no tenga “un seguro de responsabilidad pública que cubra los daños causados por él”, y (2) a la reparación de daños a la propiedad. “El pago de daños que autoriza esta sección no incluye daños a la persona y los sufrimientos y angustias mentales.” 9 L.P.R.A. sec. 1872a.
Es evidente del texto de la Sec. 16-102A de la Ley de Vehículos y Tránsito de Puerto Rico que el legislador tuvo la intención de sustituir esta medida por la acción civil ordinaria de daños y perjuicios en casos de accidentes auto-movilísticos solamente para casos sencillos, en los cuales el único asunto civil es el relativo a la reparación de los daños a la propiedad, el cual puede adjudicarse expeditamente, sin complicaciones litigiosas.
De ordinario, se trata de situaciones en las cuales el vehículo del perjudicado ha sido impactado, y la única cuestión ante el foro de instancia es la determinación del monto de los daños al vehículo. En tales casos, con la mera presentación de prueba sobre gastos de reparación o pér-dida, se puede resolver la reclamación de daños en cuestión. Se le provee así a la parte perjudicada del acci-dente automovilístico un remedio eficaz, que permite ter-minar pronta y económicamente el asunto, a la vez que se le evita al sistema judicial la carga de pleitos separados con respecto al mismo accidente. Sólo la presencia de tales circunstancias justifica apartarse excepcionalmente del antiguo y fundamental principio de nuestro ordenamiento jurídico, de que “la acción penal y la acción civil evenientes de un delito son completamente independientes y nunca pueden ejercitarse conjuntamente”. Guzmán v. Vidal, 19 D.P.R. 841, 846 (1913). Véanse: Díaz v. San Juan L. & T. Co., 17 D.P.R. 69 (1911); Zalduondo v. Sánchez, 15 D.P.R. *438231 (1909). Véase, además, Lorenzo v. Lorenzo, 49 D.P.R. 318 (1935); Muriel v. Suazo, 72 D.P.R. 370 (1951).
Es por lo anterior que la consideración de la defensa de negligencia comparada en el procedimiento que nos con-cierne aquí, procede únicamente en aquellos casos en los cuales se prevé que la parte perjudicada no traerá una ac-ción civil separada de daños y peijuicios en relación con los hechos adjudicados antes en el proceso penal. En tales ca-sos —en los cuales la única acción judicial que se llevará a cabo, para dilucidar el daño a la propiedad y la responsa-bilidad del infractor, es la preceptuada en la Ley de Vehí-culos y Tránsito de Puerto Rico— sería evidentemente in-justo e inconveniente que el infractor que tiene una defensa de negligencia comparada, no pueda oponerla a la reclamación de daños a la propiedad de la parte perjudi-cada en el accidente. Si el infractor no puede presentar dicha defensa en el procedimiento provisto por la referida Sec. 16-102A, se vería obligado a renunciar a su derecho, o en la alternativa, a presentar la defensa de negligencia comparada por su cuenta en una acción civil separada, in-coada sólo para ello, lo que sería altamente dispendioso, y derrotaría precisamente los propósitos de economía proce-sal de la Sec. 16-102A, supra.
Pero, si es evidente que el perjudicado en el accidente oportunamente ha reclamado o habrá de reclamar indem-nización por daños personales o sufrimientos y angustias mentales, en una acción civil separada, entonces no existen las razones que justifiquen el procedimiento excepcional de la referida Sec. 16-102A, y la defensa de negligencia com-parada que tenga el infractor debe presentarse siempre en la acción separada, en la cual habrá de dilucidarse inte-gralmente la cuestión de la responsabilidad civil del infractor. Si la situación es tal que no va haber economía judicial, ni economía para las partes, si de cualquier modo va a ser necesario presentar una acción civil ordinaria con respecto a los daños principales ocasionados por el acci-*439dente, entonces en esa acción civil ordinaria deben diluci-darse todos los asuntos pertinentes, incluyendo la defensa de negligencia comparada. En esa acción se dilucidarían tanto los daños a la propiedad como los otros daños recla-mados por la parte perjudicada. No tiene sentido jurídico alguno, y puede dar lugar a confusión, a duplicación de esfuerzos procesales y testimonios, y otras complicaciones innecesarias, escindir la causa de acción civil, para adjudi-car primero, en el procedimiento de la Sec. 16-102A, supra, los daños a la propiedad y la negligencia comparada y, adjudicar luego, en otro foro judicial, en una acción civil separada, los daños personales y los sufrimientos y las an-gustias mentales.
En resumen, pues, me parece claro que el procedimiento especial para el pago de daños a la propiedad de la See. 16-102A aludida, sólo existe para casos en los que la parte perjudicada en el incidente delictivo ha sufrido únicamente daños a la propiedad y, por lo tanto, no habrán otras accio-nes civiles relativas a dicho incidente. Sólo en tales casos es justo y eficaz que se le permita al infractor presentar la defensa de negligencia comparada en dicho procedimiento.
En el caso ante nos, la parte perjudicada sufrió daños personales, cuya vindicación no puede realizarse dentro del procedimiento especial dispuesto por la Sec. 16-102A de la Ley de Vehículos y Tránsito de Puerto Rico. Tanto la per-judicada como la niña que la acompañaba sufrieron traumas en diferentes partes del cuerpo, y ésta sufrió una he-rida en la frente y posible trauma en el cráneo. Es evidente que el caso de autos requiere una acción civil ordinaria para dilucidar adecuadamente la responsabilidad torticera del infractor en el accidente automovilístico. No se trata, pues, del caso sencillo que es adjudicable en su totalidad mediante el referido procedimiento especial de la Ley de Vehículos y Tránsito de Puerto Rico. En vista de lo anterior, la defensa de negligencia comparada, al igual que lo relativo a todos los daños sufridos por las partes, inclu-*440yendo los daños a la propiedad, deben considerarse todos en el pleito civil ordinario. No procede la consideración de la defensa aludida en la acción pendiente que se originó al amparo de la Ley de Vehículos y Tránsito de Puerto Rico.
Por lo anterior, concurro con la sentencia que hemos emitido en el caso de autos.
— O —